625 N.W.2d 141 (2001)
Russull SCHWARTZ, et al., Relators,
v.
MORELL SERVICES, INC., Respondent,
St. Paul Painting Industry Health and Welfare Fund, Intervenor.
No. C6-01-213.
Supreme Court of Minnesota.
April 18, 2001.
Russell Sundquist, Sundquist & Associates, Ltd., St.Paul, for relator.
Craig B. Nichols, Hansen, Dordell, Bradt, Odlaug & Bradt, P.L.L.P., St. Paul, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 8, 2001, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).
BY THE COURT:
Joan Ericksen Lancaster
Associate Justice